Tompkins, J.,

delivered the opinion of the Court.

Alsey brought her suit for freedom, in the Circuit Court of St. Louis county, on the ground of residence in the State of Illinois. The defendant, Randolph, pleaded “Not guilty.” The Circuit Court gave judgment for the plaintiff. The defendant filed a motion for a new trial, for the following reasons, the first four of which may be resolved into this one: That the verdict is against the law and evidence; 5th, That the Circuit Court gave wrong instructions to the jury.
To this last reason, it is sufficient to say, that the defendant did not except to the instructions when they were given, and now comes with a bad grace to ask *657a new trial, for the reason that the Court gave instructions, to which, at the time they were given, he did not think proper to object. As to the objection, that the evidence is against the finding of the jury, this Court is not accustomed to weigh the evidence nicely, when it has been left to a jury on instructions that have not been excepted to. It is no exception to instructions, to move for a new trial, where the instructions are then first said to be wrong. Exceptions to the opinion of the court must be taken in the progress of the trial, not after the trial. — 20th section of 4th article of the act to regulate practice at law, p. 464 of the Digest of 1835. See, also, Consaul et al. vs. Liddell, 7 Mo. Rep., 253.
For anything appearing in this record, the motion for a new trial, even, might not have been made within some days after the day of trial. The evidence, however, has been examined; and if this Court were even disposed to invade the province of the jury, no reason is seen why it should be done.
The judgment of the Circuit Court is, then, affirmed.